Citation Nr: 1444334	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for colon cancer.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for Sleep related alveolar hyperventilation.

7.  Entitlement to service connection for hyperlipidemia.



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran had service from November 1966 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran in June 2014 submitted copies of the USS Hanson's (DD-832) deck logs in support of his claim.  In August 2014 the Board received a signed waiver of consideration of this evidence by the RO.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file indicates that there is relevant information to the Veteran's current claim and such evidence has been considered accordingly.


FINDINGS OF FACT

1.  The Veteran did not have in-service exposure to herbicides, including Agent Orange. 

4.  Type II diabetes mellitus is not the result of a disease or injury in service. 

5.  CAD is not the result of a disease or injury in service. 

6.  Disease or chronic symptoms of hypertension, colon cancer, asthma, or sleep related alveolar hyperventilation are not the result of a disease or injury in active service. 

9. Hyperlipidemia is a laboratory finding which reflects elevated cholesterol and triglyceride levels; it is not a disease or disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for CAD have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304. 

4.  The criteria for service connection for colon cancer are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

5.  The criteria for service connection for asthma are not met. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

6.  The criteria for service connection for sleep related alveolar hyperventilation are not met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

7.  Hyperlipidemia is not a disability for which compensation may be granted and, as such, service connection is not warranted. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The RO provided the appellant a pre-rating notice by letter dated June 2010.  The notice letter complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection, including how to substantiate a claim of service connection based on a presumption of Vietnam service.  The letter identified the relative duties of VA and the claimant to obtain evidence.  Moreover, the letter also provided the Veteran with notice of all five elements of a service connection claim including the assignment of disability ratings and effective dates for all service-connected disabilities. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist the Veteran has also been met.  Service treatment and personnel records, and identified private treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any available outstanding records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

The RO made extensive efforts to research the Veteran's potential exposure to herbicides in service and complied with the requirements of VA manual provisions.  See VA M21R.  It requested information from the Joint Services Records Research Center (JSRRC) and Defense Personnel Records Information Retrieval System (DPRIS); and the Veteran's representative submitted ship logs. 

No VA medical examination or medical opinion has been obtained with respect to the claims.  VA must provide a VA medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has current diagnoses of diabetes mellitus, CAD, hypertension, colon cancer, asthma, and sleep related alveolar hyperventilation.

The Veteran contends that the claimed disabilities and diseases are the result of in-service herbicide exposure; but, as discussed below, such exposure has not been shown.  There is no other evidence that the claimed disabilities may be related to service.  There is, thus, no indication that the claimed disabilities may be related to service.  Cf. McLendon, 20 Vet. App. 79; see also 38 C.F.R. § 3.159(c)(4). 

Concerning the claim for service connection for hyperlipidemia, as this is not a disease or injury, but a laboratory finding, it cannot be service-connected.  All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 
 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claims, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board notes that diabetes mellitus and hypertension are listed as chronic disease under 38 C.F.R. § 3.309(a); therefore the claims may be subject to service connection based on continuity of symptomatology. 

Chronic diseases, including diabetes, CAD, hypertension are presumed to be service connected if manifested to a compensable degree within one year of service.  38 U.S.C.A. § 1101, 1112(a) (West 2002); 38 C.F.R. § 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases including Type 2 diabetes and CAD shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(d), (e); 3.309(e).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6) (iii). 

"Service in the Republic of Vietnam includes service in the waters offshore and service on other locations if the conditions of service involved duty or visitation in the Republic of Vietnam." 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6) (iii). However, in the absence of such duty or visitation in the Republic of Vietnam, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  Instead, "service in the Republic of Vietnam" requires visitation (i.e. setting foot) in Vietnam, 38 C.F.R. §§ 3.307(a), 3.313(a) (2013), or service in the inland waterways of Vietnam ("brown water service").  See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

The USS Arnold J. Isbell (DD-869) and the USS New Jersey (BB-62) are not among any of the vessels identified in the C&P provided list of ships that have confirmed brown water service.  While the USS Hanson (DD-832) is identified in the C&P provided list of ships that have confirmed brown water service; this is shown to have occurred on a single occasion in September 1966 or four years before the Veteran served onboard the USS Hanson (DD-832).  (http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp).  In any event, the veteran has not reported any brown water service.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Exposure to Agent Orange

A review of the Veteran's personnel records is absent for any evidence of service in the Republic of Vietnam.  Rather, it shows service on the USS Arnold J. Isbell (DD-869), USS New Jersey (BB-62), and USS Hanson (DD-832).  Information on the USS Arnold J. Isbell (DD-869) history showed that the ship conducted operations in the Gulf of Tonkin off the coast of Vietnam during February to April 1967.  USS New Jersey (BB-62) served during the Vietnam War from September 1968 until April 1969; she conducted frequent bombardments along the South Vietnamese coast. 

In an August 2010 report of contact the Veteran reported serving onboard the USS Isbell (DD-869) off the coast of the RVN in 1968.  He said that he was claiming a presumption of Agent Orange exposure. He reported that he never went on land in Vietnam nor could he remember docking in Vietnam, but the ship anchored off the coast.    

In an August 2010 written statement the Veteran stated that he served onboard the USS Isbell (DD-869) and USS Hanson (DD-832).  While onboard the Isbell he reported anchoring in Danang and going on liberty although he could not remember the dates.  Both ships provided gunfire support for ground troops near the DMZ as well as harassment and interdiction fire while anchored 150 yards off shore.  "I feel the close proximity of the ships to the shore, while anchored, qualifies as being docked because the Navy considered anchoring as being moored, even though we did not leave the ship."

Ship logs furnished by the Veteran's representative confirm that the USS Hanson fired on enemy locations, but do not report brown water service, docking in the harbors of Vietnam, or that personnel stepped foot in Vietnam.


V. Analysis

The Veteran's testimony regarding going on shore are competent, but were internally inconsistent, and were inconsistent with other evidence of record. 

In an August 2010 report of contact the Veteran related that he had served onboard the USS Isbell off the coast of Vietnam in 1968.  He reported that he never went on land in Vietnam nor could he remember docking there, but that vessel anchored off the coast.  In another statement also dated in August 2010, the Veteran stated that the Isbell anchored in Danang and he went on liberty; although he could not remember the dates.  He also alleged that the ships anchored 150 yards off shore.  "I feel the close proximity of the ships to the shore, while anchored, qualifies as being docked because the Navy considered anchoring as being moored, even though we did not leave the ship."

At a RO hearing in February 2011, the Veteran testified that his "first ship" entered DaNang harbor and he was granted liberty and went ashore.

He reported another incident when his ship was bombarding locations above the demilitarized zone and came under fire.  This testimony is consistent with his receipt of the Combat Action Ribbon. 

As noted previously, there is no official record that the USS Isbell or Hanson anchored or moored in any port in RVN while the Veteran was aboard.  The Veteran alleges that his ship was in close proximity to the coast of Vietnam.  The records and the deck logs, however, do not show that either the USS Isbell or USS Hanson traveled on the inland waterways of Vietnam or were involved in any operations in the rivers of the RVN during the Veteran's onboard service.  

Despite the Veteran's assertions that the vessels served close enough to the shore that he went on land there, such service was not verified and the USS Isbell and USS Hanson are not among the vessels recognized as having such service, during his period of service onboard these vessels.  The Secretary has determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans, i.e., those veterans who served in deep water naval vessels off the coast of Vietnam during the Vietnam War. 

His reports of going ashore, are contradicted by other statements he has made, and are not consistent with the official record; hence, is report is not deemed credible.

This is not to say that the Veteran's service was not distinguished.  He received numerous decorations, including the aforementioned Combat Action Ribbon.

The record does not show; however, that the Veteran had "service in the Republic of Vietnam" in order to be considered to have had qualifying military service and presumed exposure to herbicides.  Although the Veteran is competent to state that he stepped foot on the soil of Vietnam, his statements are outweighed by the objective findings in this case, which are based on NPRC findings, and extensive research by JSRRC and VA officials, as noted above. 

Since the Veteran did not serve in Vietnam during the requisite period of time, he is not presumed to have been exposed to Agent Orange or other herbicides. Accordingly, service connection for diabetes mellitus and CAD must be denied on that basis. 38 C.F.R. § 3.309(e) (2013); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009).  

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran has provided no evidence to suggest exposure to herbicides in service. 

The service treatment records do not reflect complaints, findings, treatment, or diagnosis of diabetes mellitus or CAD, nor was diabetes or CAD present in the initial post-service year.  The Veteran has not asserted otherwise. 

Private treatment records from May 2007 note the Veteran was seen for a preop evaluation for a partial colectomy (recent colon cancer).  While he reported no known coronary artery disease history, an EKG noted abnormal findings. He was found to have CAD.  The VAMC and private treatment records also note a history of diabetes.  CAD and diabetes were not shown to have had their onset during service nor were they otherwise related to service.  

Based on the entire evidence of record, there is no indication that, at any time during the Veteran's period of active service, or for several years thereafter, he suffered from diabetes mellitus or CAD.  The Board is unable to reasonably associate the Veteran's diabetes mellitus or CAD documented many years following service, with any incident or incidents of his period of active naval service or within the one year presumptive window.   Accordingly service connection for type 2 diabetes mellitus and CAD on a direct and a presumptive basis must be denied.  


VI.  Hypertension; Colon cancer; Asthma; Sleep related alveolar hyperventilation.

The Veteran's service treatment records do not show treatment for, or a diagnosis of hypertension, colon cancer, asthma, or sleep related alveolar hyperventilation.  The Veteran's service discharge examination was normal.  

There is no evidence of hypertension, colon cancer, asthma, or sleep related alveolar hyperventilation within the first year after separation from service or for many years thereafter.

Post service, private treatment records note the Veteran has current hypertension, colon cancer, asthma, and sleep related alveolar hyperventilation.  

The Veteran contends that these conditions are also the result of herbicide exposure in service.  These disabilities are not on the list of conditions subject to presumptive exposure and there is no competent evidence linking them to such exposure.  More importantly, as just discussed, the record does not support a finding of in-service herbicide exposure.  

The Board finds that the claims must be denied.  The Veteran was not treated for hypertension, colon cancer, asthma, and sleep related alveolar hyperventilation during service, nor were these conditions noted upon separation from service or within a year of separation from service.  The Veteran has not reported any symptoms in service or in the years immediately following service.  See 38 C.F.R. § 3.303(a). 

Post service in February 2007 the Veteran was diagnosed as having adenocarcinoma of a colon polyp.  In May 2007 while being prepped for a partial colectomy an EKG was abnormal and CAD was diagnosed.

Private medical records in May 2010 note the Veteran was followed and treated since February 2010 for CAD and hypertension.  The physician noted a medical problems list including asthma, colon cancer, hyperlipidemia, hypertension, diabetes, and sleep related alveolar hyperventilation.   

Private medical records in July 2010 note the Veteran was 3 week post pump following coronary bypass surgery.

The earliest medical evidence in the file of hypertension, colon cancer, asthma, and sleep related alveolar hyperventilation is dated beginning in February 2007.  This is approximately 361/2 years after separation from service, and this period without symptoms, treatment, or diagnoses, weighs against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, continuity cannot be established.  

The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes he has hypertension, colon cancer, asthma, and sleep related alveolar hyperventilation as a result of his time in service, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of hypertension, colon cancer, asthma, or sleep related alveolar hyperventilation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board does not dispute the fact that the Veteran is diagnosed with hypertension, colon cancer, asthma, and sleep related alveolar hyperventilation.  However, the evidence fails to demonstrate that his hypertension, colon cancer, asthma, and sleep related alveolar hyperventilation are causally or etiologically due to service. 

In summary, the weight of the evidence reflects that the Veteran developed his hypertension, colon cancer, asthma, and sleep related alveolar hyperventilation years after his discharge from service.  As such, service connection may not be granted on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  Similarly, there is no continuity of symptomatology, so service connection may not be granted on that basis.  See 38 C.F.R. § 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for hypertension, colon cancer, asthma, and sleep related alveolar hyperventilation.  As the preponderance of the evidence is against his claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeals are denied. 

VII. Hyperlipidemia

The Veteran claims service connection for hyperlipidemia. This is shown in VA medical records.  However, hyperlipidemia is a laboratory finding which reflects elevated cholesterol and triglyceride levels; it is not a disease or injury for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and, therefore, not appropriate entities for the rating schedule).  Service connection may only be granted for disability resulting from diseases or injuries. 38 U.S.C.A. § 1110.  Accordingly, service connection is not warranted for hyperlipidemia


ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure is denied.

Service connection for coronary artery disease (CAD), to include as due to herbicide exposure is denied.

Service connection for hypertension is denied.

Service connection for colon cancer is denied.

Service connection for asthma is denied.

Service connection for Sleep related alveolar hyperventilation is denied.

Service connection for hyperlipidemia is not warranted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


